In the Missouri Court of Appeals
                    Eastern District
                                        DIVISION FOUR

STATE OF MISSOURI,                                )           No. ED106637
                                                  )
                       Respondent,                )           Appeal from the Circuit Court
                                                  )           of the City of St. Louis
vs.                                               )
                                                  )           Honorable Christopher E. McGraugh
ELIZABETH SUTTLES,                                )
                                                  )
                       Appellant.                 )           FILED: June 28, 2019

                                            Introduction

       Elizabeth Suttles (“Suttles”) appeals from the judgment of the trial court, entered after a

jury convicted her of furnishing pornographic materials to a minor and first-degree statutory

sodomy. On appeal, Suttles challenges the testimony of two witnesses regarding delayed

disclosures of sexual-abuse incidents (Points One and Two) and the trial court’s exclusion of

certain testimony of the victim’s hallucinations (Point Three). Because both witnesses were

qualified and their testimony concerning delayed disclosures was generalized, relevant, and

reliable, the trial court did not err in allowing their testimony. Because the evidence of the

victim’s hallucinations proffered by Suttles during her offer of proof was cumulative and

unfairly prejudicial, we find no error in the trial court’s exclusion of such evidence.

Accordingly, we affirm the trial court’s judgment.
                                  Factual and Procedural History

       We view the facts of this case in the light most favorable to the verdict. State v. Forrest,

183 S.W.3d 218, 223 (Mo. banc 2006) (internal citation omitted). We address only the facts

relevant to Suttles’s points on appeal.

       J.J. knew Suttles as the daughter-in-law of his grandmother’s friend. J.J. spent time with

Suttles and her husband when J.J. was young. Specifically, J.J. occasionally spent the night at

Suttles’s home when J.J.’s mother worked. Suttles lived with her husband and her in-laws. J.J.’s

grandmother was often present when J.J. was at the Suttleses’ home.

       When J.J. was approximately six-years old, he was alone in the Suttleses’ family

basement with Suttles and her husband. After J.J. had already been in the basement for a time,

Suttles and her husband began having sex while J.J. watched. While having sex with her

husband, Suttles forced J.J. to “play with her breasts and suck on her breasts.” Suttles then told

J.J. to remove his pants and placed J.J.’s penis in her mouth. J.J. did not speak of this incident

until he was ten years old, at which time he told his mother that he was sexually assaulted

without providing any detail.

       Six years later, in 2017, J.J. attempted suicide. During this time and since he was twelve-

years old, J.J. had experienced suicidal thoughts and hallucinations. On the way home from the

hospital, J.J. told his mother about the incident with Suttles and her husband. J.J. subsequently

reported the incident to the police.

       The State then charged Suttles with one count of furnishing pornographic materials to a

minor and one count of statutory sodomy in the first degree. The case proceeded to a jury trial.

I.     Anthony Harper’s Testimony

       During pre-trial proceedings, Suttles sought to exclude the testimony of Anthony Harper

(“Harper”), a forensic-interviewer for the Children’s Advocacy Center. Suttles maintained that

                                                  2
Harper’s testimony was particularized and failed to meet the Daubert1 test for admissibility of

evidence. The trial court labeled Harper’s anticipated testimony as generalized, but deferred any

admissibility determination until hearing the testimony at trial.

           Following voir dire, the State conducted an offer of proof regarding Harper’s testimony.

Harper testified that during his work as a forensic interviewer, he conducted 863 child

interviews. Further, Harper spoke at length about his experiences with children disclosing

incidents of abuse:

           I’ve interviewed kids who have provided what I would refer to as a tentative
           disclosure where they provided some information. I’ve experienced children who
           have provided some accounts of what happened, and the person who was alleged
           to have committed those acts has admitted to more than what the child told me.
                   I’ve had kids that provided a complete account of what’s happening to them
           as best as their abilities afforded them, and there’s been some rare instances where
           a child has taken back what they’ve said during an interview.

The trial court ruled that Harper’s testimony was admissible before the jury. The trial court

determined that Harper was a qualified expert and that his proffered testimony met the Daubert

standard for admissibility.

           At trial, Harper testified regarding his work as a forensic interviewer and his expertise

and skills regarding child interviews. Harper interviewed J.J. when J.J. was approximately

fifteen years old. Harper discussed generally his interview style with children and his ability to

filter out suggestibility among children and look past inconsistencies in children’s narratives.

The State asked Harper about the different types of disclosures by children who have been

abused. Suttles objected, arguing that Harper lacked the level of expertise necessary to permit

him to testify about different types of disclosures. The trial court overruled Suttles’s objection.

Harper testified that delayed disclosures of child-abuse victims are not uncommon or unusual.



1
    Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593–94 (1993).

                                                         3
Harper discussed, in detail, the various types of disclosures made by child-victims in cases of

sexual abuse, including delayed disclosures.

       During cross-examination by Suttles, Harper testified that he did not know the exact

number of interviews he had conducted on children of various age groups. Harper emphasized

that every situation is different regarding both the child’s disclosure and the interviewer’s ability

to assess the veracity of the child’s statements.

II.    Det. Kelli Swinton’s Testimony

       At trial, the State called Kelli Swinton (“Det. Swinton”), a St. Louis City police detective,

to testify regarding her investigation of J.J.’s case. While working in the child-abuse unit, Det.

Swinton received several trainings, including ChildFirst—which teaches general techniques for

investigating crimes involving children and the process of child disclosures—a week-long

training regarding victims of child abuse, and child-family training. Det. Swinton was assigned

to J.J.’s case after the incident was reported through the police department hotline. Although

Det. Swinton investigated Suttles and acted as the arresting officer, she did not interview J.J.

personally.

       The State questioned Det. Swinton regarding the occurrence of delayed disclosures in

child-abuse cases, given her four years of experience in the child-abuse unit and her work on

approximately one hundred cases per year—the majority of which involved sexual abuse.

Suttles objected to this line of questioning, arguing that any testimony from Det. Swinton about

delayed disclosures was irrelevant, speculative, and invaded the province of the jury. After a

discussion and the State laying further foundation for Det. Swinton’s delayed-disclosures

testimony, the trial court overruled Suttles’s objection. Det. Swinton then testified that she

typically handled more sexual-abuse cases than other child-victim cases. Det. Swinton further

testified that, based upon her experience, it is very common for child-victims of sexual abuse to
                                                    4
delay disclosing the abuse. Det. Swinton testified that over ninety percent of disclosures by

child-victims of sexual abuse were delayed disclosures.

       Suttles cross-examined Det. Swinton regarding her experience with delayed disclosures.

In response to Suttles’s questions, Det. Swinton could not provide specific statistics regarding

the number of her child-abuse cases that involved a delayed disclosure after the sexual assault.

III.   Hallucination Evidence

       During pre-trial proceedings, the State moved to limit evidence relating to J.J.’s

adjudication proceeding in juvenile court. Specifically, the State sought to exclude specific

evidence of J.J.’s adjudication, including the charges, class of the offense, sentence, and

punishment. Suttles, however, sought leave of the trial court to allow questioning concerning

J.J.’s juvenile history and the connection of that juvenile history to J.J.’s hallucinations. The trial

court prohibited the introduction of evidence relating to J.J.’s adjudication unless Suttles could

show a connection of such evidence to a motive or bias at trial. Additionally, the State sought to

exclude evidence of J.J.’s mental-health medical diagnosis. The trial court permitted Suttles to

ask J.J. whether he was experiencing auditory and visual hallucinations. Because Suttles did not

intend to go into the specific medical diagnosis, the trial court did not rule on the admissibility of

J.J.’s medical history.

       At trial, the trial court permitted both the State and Suttles to question J.J. about his

hallucinations and the events leading to his 2017 hospitalization following his suicide attempt.

J.J. testified that he experienced hallucinations before and while he was in the hospital. J.J.

related one hallucination where he saw a little boy standing face first in a dark corner of the

room. J.J. also noted that he experienced multiple auditory hallucinations where male and

female voices would tell him to hurt himself. However, J.J. was firm in his testimony that he did

not hallucinate the sexual abuse incident involving Suttles:
                                                  5
       [b]ecause I know whenever I’m seeing something that’s not there and I know when
       something actually happened because I feel it and I remember everything. I
       remember where it all took place. I remember their names. I remember what the
       rooms looked like. I remember how it sounded; what it smelled like; what it looked
       like. I remember everything.

       In response to Suttles’s questions about J.J.’s hospitalization following his 2017 suicide

attempt, J.J. testified that he attempted suicide after an argument with his father. The State

objected to Suttles questioning J.J. about whether his father was around when J.J. was growing

up and whether J.J.’s father was in jail. Suttles explained to the court that she wished to provide

evidence that J.J.’s father was in jail during the attempted suicide incident and that J.J. had

hallucinated the argument that he says led him to attempt suicide. The trial court allowed

Suttles’s line of questioning. Suttles then asked J.J. whether he had a conversation with his

father on January 17, 2017 at a restaurant with his mother and sister. J.J. admitted that he had

spoken in person with his father.

       Suttles sought to question J.J. about other incidents of hallucinations; in particular,

whether J.J. had hallucinations telling him to break into people’s garages and houses. The trial

court sustained the State’s objection to the introduction of evidence mentioning J.J.’s prior

juvenile criminal history. The trial court found the evidence bordered on character evidence, and

that Suttles was unable to show the relevance of such evidence on the issue of J.J.’s truthfulness.

       Outside the hearing of the jury, Suttles made an offer of proof regarding J.J.’s

hallucinations telling him to break into people’s garages and houses:

       SUTTLES: [J.J.], you had auditory hallucinations that told you to break into
                people’s garages. Is that right?
       J.J.:    Yes, ma’am.
       SUTTLES: You had auditory hallucinations that told you to enter into people’s
                houses. Is that right?
       J.J.:    Yes, ma’am.
       SUTTLES: You had auditory hallucinations that told you on occasion to hurt
                other people beside yourself. Is that right?
       J.J.:    Yes, ma’am.
                                                  6
       SUTTLES: You also suffered from paranoia. Is that right?
       J.J.:    Yes, ma’am.
       SUTTLES: And the paranoia would be that you would think that random people
                were talking about you all the time. Is that right?
       J.J.:    It was a little bit more to that, but yes.
       SUTTLES: What else was it?
       J.J.:    I would have—like I couldn’t be alone. Like in the house, I would—
                if I was home alone, I would stand in one room with the lights all the
                way on because I couldn’t go anywhere else because I felt like
                somebody would be in the house or stuff like that.

       At the close of the State’s case and at the close of all evidence, Suttles moved for

judgment of acquittal, which the trial court denied. The trial court submitted the case to the jury

for deliberations. The jury returned a verdict, finding Suttles guilty of furnishing pornographic

materials to a minor and guilty of first-degree statutory sodomy. The trial court denied Suttles’s

motion for a new trial and sentenced Suttles to six months in a medium-security institution for

the furnishing-pornographic-materials-to-minors charge, to be served consecutive with twelve

years in prison for the first-degree statutory sodomy charge. Suttles now appeals.

                                         Points on Appeal

       Suttles raises three points on appeal. In Points One and Two, Suttles argues the trial

court abused its discretion in permitting Harper (Point One) and Det. Swinton (Point Two) to

testify as to the process of disclosure by child-victims of sexual abuse when speaking to forensic

interviewers and to the frequency of delayed disclosures by such children. Suttles challenges the

testimony of both witnesses as irrelevant, unreliable, invading the province of the jury, being

more prejudicial than probative, and improperly bolstering J.J.’s credibility. In Point Three,

Suttles contends that the trial court abused its discretion in excluding evidence of the

circumstances surrounding J.J.’s hallucinations and in precluding Suttles from presenting

evidence that J.J. fabricated or hallucinated the allegations made against her.




                                                 7
                                         Standard of Review

        The trial court “has broad discretion to admit or exclude evidence at trial.” State v. Zink,

181 S.W.3d 66, 72 (Mo. banc 2005) (internal quotations omitted). We review the trial court’s

ruling on the admission of evidence for an abuse of that discretion. Id. at 72–73; see also State v.

Johnson, 207 S.W.3d 24, 42 (Mo. banc 2006). “That discretion is abused when a ruling is

clearly against the logic of the circumstances and is so unreasonable as to indicate a lack of

careful consideration.” Zink, 181 S.W.3d at 73 (internal quotations omitted). Further, we review

the trial court’s decisions for prejudice, not mere error. Id. “Trial court error in the admission of

evidence is prejudicial if the error so influenced the jury that, when considered with and balanced

against all of the evidence properly admitted, there is a reasonable probability that the jury would

have reached a different conclusion without the error.” State v. McWilliams, 564 S.W.3d 618,

629–30 (Mo. App. W.D. 2018).

                                              Discussion

I.      Points One and Two—Delayed-Disclosures Testimony

        In her first two points on appeal, Suttles focuses on the admissibility of evidence

regarding the process of disclosures by children of alleged sexual abuse when speaking to

forensic interviewers, and the frequency of delayed disclosures by such children. Specifically,

Suttles contends that Harper’s and Det. Swinton’s testimonies were unreliable, speculative,

improperly invaded the province of the jury, improperly particularized, and were developed

expressly for the purpose of testifying at trial.

        The commonality of both points is whether the witnesses’ testimony passes the expert-

testimony admission test set forth in Section 490.065.2. If so, the trial court is permitted

discretion to allow such evidence as “expert testimony” offered to assist the jury in its

deliberations. See Jones v. City of Kansas City, 569 S.W.3d 42, 53 (Mo. App. W.D. 2019). If

                                                    8
not, then such opinion testimony is deemed inadmissible because it invades the province of the

jury to reach its conclusions based upon the evidence before it. State v. Pickens, 332 S.W.3d
303, 321–22 (Mo. App. E.D. 2011). Because Points One and Two are interrelated, we discuss

them together.

                     A.      Point One—Harper’s Testimony

           Suttles attacks Harper’s testimony regarding delayed disclosures of child-victims as “junk

science” created solely for use as evidence at trial, and posits that the testimony is irrelevant,

unreliable, and prejudicial to Suttles.

           We allow expert testimony generally “to assist the jury in areas that are outside of

everyday experience or lay experience.” State v. Rogers, 529 S.W.3d 906, 911 (Mo. App. E.D.

2017) (citing Pickens, 332 S.W.3d at 321). Importantly, Missouri limits the admissibility and

use of expert witness testimony during a criminal proceeding. See Jones, 569 S.W.3d at 53.

                   1.       The Appropriate Standard for Expert-Testimony Admissibility

           Before assessing Suttles’s argument that Harper’s expert testimony failed to meet the

Daubert standard, we deem it pertinent to address the amendment to Section 490.065.22 and its

effect on our analysis of expert-testimony admissibility.

           Prior to 2017, Section 490.065 applied a standard for the admissibility of expert

testimony similar to that found in Frye v. United States, 293 F. 1013, 1014 (D.C. Cir. 1923). See

State Bd. of Registration for the Healing Arts v. McDonagh, 123 S.W.3d 146, 153 (Mo. banc

2003) (citing to Section 490.065 RSMo (2000)); see also State ex rel. Gardner v. Wright, 562
S.W.3d 311, 316 (Mo. App. E.D. 2018). Missouri treated the federal standards as persuasive but

not mandatory authority. McDonagh, 123 S.W.3d at 153, 155 (citing generally Daubert, 509



2
    All Section references are to RSMo (Cum. Supp. 2018), unless otherwise noted.

                                                          9
U.S. 579; Frye, 293 F. 1013). In McDonagh, the Supreme Court of Missouri noted the

differences between Section 490.065 RSMo (2000) and the Federal Rules of Evidence (“FRE”).

Id. at 155. In so holding, the Court noted that:

       To the extent that [S]ection 490.065 [RSMo (2000)] mirrors FRE 702 and FRE 703,
       as interpreted and applied in Daubert and its progeny, the cases interpreting those
       federal rules provide relevant and useful guidance in interpreting and applying
       [S]ection 490.065 [RSMo (2000)]. To the extent that the two approaches differ,
       however, the standard set out in [S]ection 490.065 [RSMo (2000)] must govern.

Id.; see also Giddens v. Kansas City S. Ry. Co., 29 S.W.3d 813, 820 (Mo. banc 2000) (“The

construction given by the federal courts to their rules does not control the interpretation of our

state rules, even if the rules themselves are nearly identical. However, the experiences of those

courts in applying rules similar to our own are illustrative.”). In rejecting Daubert as the

threshold for admitting expert testimony, our Supreme Court held that Section 490.065 RSMo

(2000) only “require[d] a showing that the facts and data are of a type reasonably relied on by

experts in the field in forming opinions or inferences upon the subject of the expert’s testimony.”

McDonagh, 123 S.W.3d at 156.

       Years after McDonagh, the Missouri Legislature amended Section 490.065, which

became effective on August 28, 2017. Section 490.065. The language of Sections 490.065.2(1)–

(2) are now identical in their language to FRE 702–703 and state:

       (1) A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:
           (a) The expert’s scientific, technical, or other specialized knowledge will help
               the trier of fact to understand the evidence or to determine a fact in issue;
           (b) The testimony is based on sufficient facts or data;
           (c) The testimony is the product of reliable principles and methods; and
           (d) The expert has reliably applied the principles and methods to the facts of
               the case;
       (2) An expert may base an opinion on facts or data in the case that the expert has
           been made aware of or personally observed. If experts in the particular field
           would reasonably rely on those kinds of facts or data in forming an opinion on
           the subject, they need not be admissible for the opinion to be admitted. But if
           the facts or data would otherwise be inadmissible, the proponent of the opinion
                                                   10
           may disclose them to the jury only if their probative value in helping the jury
           evaluate the opinion substantially outweighs their prejudicial effect.

       This Court since has held that because the language of Section 490.065 now mirrors FRE

702 and 703, and because FRE 702 and 703 are interpreted under Daubert and its progeny, the

cases interpreting those federal rules remain relevant and useful in guiding our interpretation of

Section 490.065. See Jones, 569 S.W.3d at 54. Importantly, however, while these cases provide

relevant and useful guidance, the Daubert factors themselves are not controlling:

       [FRE 702] does not codify the Daubert factors, but is broad enough to require
       consideration of any or all of the specific Daubert factors where appropriate. Other
       factors may also be relevant, but no single factor is necessarily dispositive of the
       reliability of a particular expert’s testimony. Thus, while the rule enumerates some
       considerations, the inquiry about admissibility is still intended to be flexible.

Wright, 562 S.W.3d at 318–19 (internal quotations omitted).

       Since the amendment of Section 490.065, Missouri courts have used the condensed three-

part standard examined in Johnson and discussed in Wright to determine the admissibility of

expert opinion testimony. See Jones, 569 S.W.3d at 54 (citing Wright, 562 S.W.3d at 318–19;

Johnson v. Mead Johnson & Co., 754 F.3d 557, 561 (8th Cir. 2014)). Specifically, we evaluate:

“(1) whether the expert is qualified, (2) whether the testimony is relevant, and (3) whether the

testimony is reliable.” Id. (citing Wright, 562 S.W.3d at 319).

               2.      Harper was a Qualified Expert

       The trial court determined that Harper was a qualified expert. Under Section 490.065.2,

an expert is qualified by “knowledge, skill, experience, training, or education.” Section

490.065.2(1). Harper is a forensic interviewer who previously worked approximately twenty

years for the Missouri Children’s Division, primarily in the child-abuse unit. Harper had

“hundreds of hours of training from child sexual abuse to other types of maltreatment,” among

other training. While at the Missouri Children’s Division, Harper conducted more than 1900


                                                11
interviews and assisted or supervised additional interviews. As a forensic interviewer, Harper

has conducted 863 forensic interviews.

        The record shows that Harper aptly demonstrated his experience and training with child-

abuse cases at trial. We are persuaded that the trial court appropriately exercised its discretion in

qualifying Harper as an expert based on his knowledge, experience, and training with child-

abuse interviews. See Section 490.065.2(1); Zink, 181 S.W.3d at 72–73. Next, we evaluate

whether the testimony at issue—Harper’s testimony regarding delayed disclosures—was

relevant.

                 3.      The Delayed-Disclosures Testimony was Relevant

        Suttles disputes the relevance of evidence of delayed disclosures, arguing that this

concept has become common knowledge in today’s society given the notoriety of the “me too”

movement.3 Accordingly, Suttles reasons that any testimony at trial regarding delayed

disclosures of abuse or any other type of disclosure falls within the everyday experience of a

juror, and is not permissible expert testimony.

        We analyze relevance under Section 490.065.2 using “substantively the same relevance

analysis our courts have been employing, particularly in child[-]sex cases: whether ‘the subject

of such testimony is one upon which the jurors, for want of experience or knowledge, would

otherwise be incapable of drawing a proper conclusion from the facts in evidence.’” Wright, 562
S.W.3d at 319 (quoting State v. Baker, 422 S.W.3d 508, 513 (Mo. App. E.D. 2014)); see also

State v. Williams, 858 S.W.2d 796, 798 (Mo. App. E.D. 1993). Under this standard, Missouri

courts long have recognized “that generalized testimony about the behaviors of children alleging

sexual abuse is specialized knowledge and that it is helpful to juries.” Id.


3
 The recent “me too” movement involves “adult women disclosing sexual assaults from years earlier.” Wright, 562
S.W.3d at 314.

                                                      12
       “In cases where the sexual abuse of a child is at issue, there are two types of testimony

that are typically at the forefront of a challenge against an expert witness—generalized and

particular.” McWilliams, 564 S.W.3d at 626.

       General testimony describes behaviors and characteristics commonly found in
       victims. Particularized testimony concerns a specific victim’s credibility as to the
       abuse. The trial court has broad discretion in admitting general testimony, but
       particularized testimony must be rejected because it usurps the fact-finding role of
       the jury and thus is inadmissible.

Rogers, 529 S.W.3d at 911; see also State v. Churchill, 98 S.W.3d 536, 539 (Mo. banc 2003).

Expert witnesses may not testify regarding their opinions of a witness’s credibility. McWilliams,
564 S.W.3d at 626. The jury is the “sole arbiter of witness credibility”; thus, “[w]hen the trier of

fact is as capable as the witness to draw conclusions from the facts provided, opinion testimony

is usually inadmissible.” State v. Ferguson, 568 S.W.3d 533, 540, 543 (Mo. App. E.D. 2019)

(internal quotations omitted).

       The facts here are similar to, but also different from, those in Rogers. Rogers, 529
S.W.3d at 908–09. In Rogers, the same witness, Harper, testified in a case involving a child-

victim of sexual abuse. Id. at 909. During his testimony, Harper described types of disclosures

commonly observed in child-victims of sexual abuse. Id. However, in Rogers, Harper further

testified “how [the c]hild’s specific actions and statements in the video aligned with the

aforementioned interview themes and were therefore reliable and consistent with sexual abuse.”

Id. We held this portion of Harper’s testimony was particularized and improper, because the

State used Harper’s testimony to bolster the child’s credibility. In doing so, the more

particularized testimony prejudiced the defendant. Id. at 916. We reversed the trial court’s

judgment in Rogers, noting that “[t]he jury’s verdict hinged on its impression of [the c]hild’s

credibility, and Harper’s particularized testimony provided a ‘stamp of truthfulness’ that invaded

the province of the jury.” Id.
                                                 13
       Critical here, the record shows that Harper neither opined on whether J.J.’s allegations

and statements were credible, nor specifically commented on whether he believed J.J.’s

allegations. See id.; see also Ferguson, 568 S.W.3d at 541 (finding that the trial court abused its

discretion in permitting the witness to provide her lay opinion as to the believability of the

victim’s allegations). To the contrary, Harper merely offered general testimony regarding any

child’s likelihood to disclose sexual-abuse incidents years after the incident occurred. See

Ferguson, 568 S.W.3d at 543 (discussing the distinction between general and particularized

expert testimony).

       Harper’s testimony regarding delayed disclosures was limited to explaining the process

of disclosures generally and the common experiences of children in sexual-abuse cases to

withhold allegations after an incident of abuse. See id. at 544 (holding that the expert witness’s

testimony regarding the victim’s individual performance during the interview was inadmissible

particularized testimony). Although Harper acknowledged in his testimony that he interviewed

J.J., Harper never spoke to J.J.’s credibility or expressed an opinion with respect to the

truthfulness of J.J.’s statements during the interview. See Rogers, 529 S.W.3d at 911. Thus,

Harper’s testimony was generalized testimony. Id.; see also Wright, 562 S.W.3d at 319; Baker,
422 S.W.3d at 513; Zink, 181 S.W.3d at 72.

       When evaluating expert testimony regarding delayed disclosures of children who have

experienced sexual abuse, admissibility requires more than a generalized versus particular

analysis; the evidence must also be relevant.

       The general rule in Missouri is that relevance is two-tier: logical and legal.
       Evidence is logically relevant if it tends to make the existence of a material fact
       more or less probable. Logically relevant evidence is admissible only if legally
       relevant. Legal relevance weighs the probative value of the evidence against its
       costs—unfair prejudice, confusion of the issues, misleading the jury, undue delay,



                                                 14
       waste of time, or cumulativeness. Thus, logically relevant evidence is excluded if
       its costs outweigh the benefits.

State v. Anderson, 76 S.W.3d 275, 276 (Mo. banc 2002) (internal citations omitted). When

analyzing the relevance of opinion testimony, it would be an abuse of the trial court’s discretion

to admit the opinion of an expert witness if the jurors themselves are capable of drawing correct

conclusions from the facts proved. Pickens, 332 S.W.3d at 321.

       Here, expert testimony discussing general behaviors commonly found in child-victims of

sexual abuse and the process investigators use to uncover allegations of abuse was relevant and

admissible. Such testimony “is generally accepted . . . [as] admissible because it assists the jury

in understanding the behavior of sexually abused children, a subject beyond the range of

knowledge of the ordinary juror.” Baker, 422 S.W.3d at 514 (internal quotations omitted); see

also Wright, 562 S.W.3d at 319; Pickens, 332 S.W.3d at 321. We understand that Harper did not

provide specific and precise statistics showing a comparison of his past cases involving

substantially similar facts to the case before us. Harper merely testified that delayed disclosures

in child-abuse cases were more common than not. Suttles’s argument that the lack of a more

precise statistical analysis precluded admissibility is unavailing. We have repeatedly held that

delayed-disclosures evidence is relevant in cases involving child-victims of sexual abuse.

Wright, 562 S.W.3d at 320. Suttles’s argument goes to the weight of Harper’s testimony, not its

admissibility. See Pickens, 332 S.W.3d at 321 (noting that “[t]he jury must still resolve what

weight it will accord” the testimony). The trial court did not abuse its discretion in determining

that Harper’s delayed-disclosures testimony was relevant to the issues of the case. See Zink, 181
S.W.3d at 72–73. Consequently, we next consider whether Harper’s delayed-disclosures

testimony was reliable under the Section 490.065 admissibility requirements.




                                                15
                       1.      The Delayed-Disclosures Testimony was Reliable

       The trial court determined that Harper’s delayed-disclosures testimony satisfied the

Daubert and Kumho Tire Co. admission standards for expert testimony. Suttles argues that

Harper’s testimony regarding delayed-disclosures by child-victims of sexual abuse is not reliable

and does not meet the standard for expert testimony. Suttles asks us to evaluate the science

behind delayed disclosures and its reliability for use generally by experts in sexual-abuse cases

with child victims, as well as Harper’s specific testimony at trial. Specifically, Suttles contends

that: (1) the science behind delayed disclosures was developed expressly for the purpose of

litigation; and (2) Harper’s inability to provide specific percentages or numbers regarding his

observations and experiences with delayed disclosures rendered his testimony nothing more than

subjective belief or unsupported speculation.

       Testimony is reliable under Section 490.065.2 if it is “based on sufficient facts or data,

reliable principles and methods and reliable application thereof.” Wright, 562 S.W.3d at 319;

see also Jones, 569 S.W.3d at 54. “[N]o one denies that an expert might draw a conclusion from

a set of observations based on extensive and specialized experience.” Wright, 562 S.W.3d at 321

(quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 156 (1999) (expanding the Daubert

reasoning to all expert testimony, not simply that which was considered “scientific”)). “As long

as an expert’s testimony ‘rests upon “good grounds, based on what is known” it should be tested

by the adversary process with competing expert testimony and cross-examination, rather than

excluded by the court at the outset.’” Jones, 569 S.W.3d at 56 (quoting Johnson, 754 F.3d at

562). “The trial court’s role as gatekeeper is not intended to serve as a replacement for the

adversary system: ‘Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking shaky

but admissible evidence.’” Wright, 562 S.W.3d at 317–18 (quoting Daubert, 509 U.S. at 596).
                                                 16
Further, the factors enumerated in Daubert4 “may or may not be pertinent in assessing reliability,

depending on the nature of the issue, the expert’s particular expertise, and the subject of his [or

her] testimony.” Kumho Tire Co., 526 U.S. at 150.

         The term “delayed disclosures” originates in an article published in 1983 by Dr. Roland

Summit, M.D., (“Dr. Summit”) a clinical psychiatrist. See State v. J.L.G., 190 A.3d 442, 445–46

(N.J. 2018). Drawing upon various sources, including his own clinical practice, Dr. Summit

identified five categories of behavior commonly reported in child-victims of sexual abuse—

known more generally as child sexual abuse accommodation syndrome (“CSAAS”). Id. at 446.

In an extremely thorough analysis of the admissibility of expert testimony relating to the various

categories of behavior identified by Dr. Summit, the New Jersey Supreme Court commented that

of the various behaviors associated with CSAAS, only delayed disclosures by child–victims of

sexual abuse had long-standing support in scientific literature and among experts. Id. at 464.5

Although the delayed-disclosures theory is not easily subject to peer review and/or publication

under the Daubert factors, scientists generally accept the theory to explain a common behavior

seen in child-victims of sexual abuse. See id. at 446. While finding only limited scientific




4
  The four Daubert factors are: (1) whether the scientific technique can be or has been tested; (2) whether the theory
or technique has been subjected to peer review and/or publication; (3) the known rate of error for the technique or
theory and the applicable standards for operation; and (4) whether the technique is generally accepted. See Daubert,
509 U.S. at 593–94.
5
  The J.L.G. opinion noted the existence of consistent and long-standing support in the scientific literature that most
child-victims of sexual abuse delay disclosures, citing a 1994 study finding that that “74.9% of victims did not disclose
abuse ‘within the year that it first occurred, and 17.8% . . . waited more than [five] years.’” J.L.G., 190 A.3d at 459
(quoting Diana M. Elliott & John Briere, Forensic Sexual Abuse Evaluations of Older Children: Disclosures and
Symptomatology, 12 BEHAV. SCI. & L. 261, 268 (1994)). The court further noted that while a 2005 study criticized
certain aspects of CSAAS, the report “nonetheless found empirical support for the principle that delayed disclosure
‘is very common.’” Id. (quoting Kamala London, Maggie Bruck, Stephen J. Ceci & Daniel W. Shuman, Disclosure
of Child Sexual Abuse: What Does the Research Tell Us About the Ways that Children Tell?, 11 PSYCHOL. PUB. POL’Y
& L. 194, 220 (2005)). The opinion references additional studies supporting a conclusion that delayed disclosures
among victims of child abuse are a recognized behavior. J.L.G., 190 A.3d at 459–60.


                                                          17
support for the overall five-part syndrome known as CSAAS, expert evidence relating to delayed

disclosures among child-victims of sexual abuse was allowed. Id. at 464–65.

       Suttles cites no authority—and we find no precedent—supporting Suttles’s charge that

delayed-disclosures evidence, and in particular Harper’s testimony, was developed solely for

courtroom testimony. As noted above, the theory of delayed disclosures, first described by a

clinical psychiatrist in 1983, has long been accepted by well-recognized experts as a behavior in

victims of child abuse. Accordingly, we reject Suttles’s attempt to discredit the theory of

delayed disclosures as a device created solely for use in the courtroom. As a theory, delayed

disclosure testimony rests upon “good grounds, based on what is known.” See Jones, 569
S.W.3d at 56.

       Moving away from her general criticism of delayed-disclosures evidence, Suttles next

attacks Harper’s testimony as unreliable because the testimony was not sufficiently specific, and

was merely speculative. Missouri courts have long recognized that testimony explaining delayed

disclosures, even if not given that precise phrase, “assists the jury in understanding the behavior

of sexually abused children[.]” Wright, 562 S.W.3d at 320. We note that in Wright, this Court

focused primarily on the relevance of delayed-disclosures testimony under the newly amended

Section 490.065. Id. We limited our holding in Wright to the issue of relevance because the trial

court excluded the delayed-disclosures evidence as such evidence was deemed “not specialized

knowledge that would assist the jury.” Wright, 562 S.W.3d at 320. Because relevance and not

reliability was the “lynchpin of the [trial court’s] ruling,” our holding in Wright did not analyze

the reliability prong of the expert-testimony-admission analysis under the facts presented in that

case. Id. at 322. However, as we noted in Wright “[t]here is nothing per se unreliable about

testimony based on personal observations made in the course of an expert’s professional



                                                 18
experiences.” Id. at 321. Similar to the expert testimony analyzed in Wright, Harper testified

about the process of child-victim disclosures using his personal observations based on his

professional experiences and trainings. See id. at 314–15, 320.

       Harper relied on his training as a forensic interviewer when speaking with J.J. Harper’s

training involved, among other trainings, information regarding interviews of a child-victim of

sexual abuse and the behaviors of children during interviews. Harper’s own experience

interviewing children was consistent with the scientifically reported behavior of delayed

disclosures. See J.L.G., 190 A.3d at 464–65. During the course of his many interviews, Harper

determined that it was common for children to delay disclosing sexual abuse until after the

incident, possibly years later. The State presented Harper’s testimony to explain to the jury that

J.J.’s behavior of not reporting his experienced sexual abuse until years after it occurred was not

abnormal and did not suggest automatically that J.J. was fabricating the allegation. During

Suttles’s cross-examination of Harper, she elicited testimony that Harper’s opinions regarding

the prevalence of delayed disclosures among child victims of sexual abuse was not based on

specific observations or percentages. Suttles challenges the reliability of Harper’s testimony

because Harper could not enumerate how many of the 863 interviews were of children under

twelve years of age, or under ten years of age. Suttles further criticizes Harper’s testimony

because he could not state how many of the 863 children he interviewed initially denied any

abuse or provided tentative disclosures, or how many of the 863 interviews dealt with sexual

abuse as opposed to other types of abuse.

       We are not persuaded that Harper’s inability to reference specific numbers and/or

percentages of the 863 interviews conducted by him to sub-categories of interviews selected by

Suttles negates the overall reliability of Harper’s testimony so as to preclude admission. To the



                                                19
contrary, the record shows that Harper utilized his specialized training and experiences, in

addition to the large sample size established in his years of working as a forensic interviewer, to

develop a generalization of his cumulative interviews and determine what was “common” to

those interviews. Suttles’s demand for precise numbers and statistics did not undermine

Harper’s experiences or condemn Harper’s statements as subjective beliefs or unsupported

speculation. Harper’s inability to provide more precise information regarding his experience

with delayed disclosures certainly provided the jury with an opportunity to weigh Harper’s

testimony for a credibility determination. See Pickens, 332 S.W.3d at 321. But the criticism

raised by Suttles in this point goes to the weight of Harper’s testimony, not its admissibility.

       We are guided further by the Supreme Court’s emphasis in Kumho Tire Co. that the

specific Daubert factors may or may not be the sole benchmarks of reliability for non-scientific

expert testimony because the formation of an opinion depends upon the particular circumstances

of the particular case at issue. Kumho Tire Co., 526 U.S. at 150–51. Given this direction, when

combined with the depth of Harper’s experience and personal observations, we are not persuaded

that Harper’s testimony lacked reliability.

       While Missouri courts have not yet considered the reliability of delayed-disclosures

evidence under the expert-testimony admission test set forth in Section 490.065.2, our holding is

consistent with other jurisdictions. See, e.g., J.L.G., 190 A.3d at 464–65; People v. Bassett, 866
N.Y.S.2d 473, 477 (N.Y. 2008) (finding that CSAAS testimony is admissible under the Frye

standard); State v. Shore, 814 S.E.2d 464, 473–74 (N.C. Ct. App. 2018) (finding that an expert’s

delayed-disclosures testimony was the product of reliable principles and methods); W.R.C. v.

State, 69 So. 3d 933, 939 (Ala. Crim. App. 2010) (holding that delayed-disclosures testimony

was admissible in child-sexual-abuse cases); People v. Perez, 105 Cal. Rptr. 3d 749, 760 (Cal.



                                                 20
Ct. App. 6th 2010) (determining that CSAAS testimony, although not admissible to prove the

sex crime charged actually occurred, is admissible to rehabilitate the victim’s credibility when

the defendant suggests that the victim’s conduct is inconsistent with his or her allegation). The

trial court did not abuse its discretion in determining that Harper’s delayed-disclosures testimony

was reliable under the current standard in Missouri. See Zink, 181 S.W.3d at 72–73.

       Ultimately, because Harper was a qualified expert, and his testimony regarding delayed

disclosures was both reliable and relevant, the trial court did not abuse its discretion in admitting

Harper’s testimony at trial. See id. Point One is denied.

                B.      Point Two—Det. Swinton’s Testimony

       Suttles similarly argues that Det. Swinton’s testimony regarding delayed disclosures of

child-victims of sexual abuse constituted particularized testimony that was improperly admitted

to bolster J.J.’s credibility. Significantly, the record shows that throughout the trial, both the

State and Suttles treated Det. Swinton as an expert witness. See State v. Edwards, 365 S.W.3d
240, 252 (Mo. App. W.D. 2012) (internal quotations omitted) (“To lay a proper foundation for

the testimony of an expert witness, the proponent must show that the witness has sufficient

expertise and acquaintance with the incident involved to testify as an expert. A witness is not

considered an ‘expert’ witness unless and until a proper foundation has been laid as to his

qualifications.”). Specifically, the State asked Det. Swinton about her qualifications,

experiences, and training as a police officer who investigates child-abuse cases. Additionally,

both the State and Suttles elicited testimony from Det. Swinton regarding the frequency of

delayed disclosures after incidents of child abuse in cases investigated by her. While the State

and Suttles questioned Det. Swinton regarding her investigation of J.J.’s case, both parties amply

probed Det. Swinton about her general experiences with delayed disclosures. Both parties



                                                  21
appeared prepared to examine Det. Swinton, and demonstrated no surprise by Det. Swinton’s

role as an expert witness in this case.

       In its defense of the trial court’s allowance of Det. Swinton’s testimony, the State

suggests for the first time on appeal that Det. Swinton was offered as a lay witness, testifying

only about her personal knowledge of J.J.’s case. We note that had Det. Swinton testified merely

as a lay witness, her detailed statements about delayed disclosures and the general process of

disclosures by child-victims of sexual abuse would have been improper. We reject the State’s

suggestion that Det. Swinton was offered as a lay witness at trial because it is clearly contrary to

the parties’ treatment of Det. Swinton and contrary to the record as a whole. We acknowledge

that the State did not endorse any witness as an “expert” on its witness list. However, at trial, the

State expressly questioned Det. Swinton about her knowledge, skill, experience, and training

concerning child-abuse investigations and delayed disclosures. Under Section 490.065, Det.

Swinton’s testimony qualified her as an expert. Section 490.065; Edwards, 365 S.W.3d at 252.

Because the record is clear that Det. Swinton functioned and testified as an expert witness during

trial, our analysis of her testimony regarding delayed disclosures mirrors our expert and

relevance analyses regarding Harper’s testimony.

       Considering the reliability-prong of the Section 490.065 analysis, the record shows that

Det. Swinton’s testimony was “based on sufficient facts or data, reliable principles and methods

and reliable application thereof.” Jones, 569 S.W.3d at 54 (quoting Wright, 562 S.W.3d at 319).

Specifically, Det. Swinton had worked four years in the child-abuse unit, investigating

approximately 400 cases. Det. Swinton had completed various trainings involving investigating

child-abuse cases. Additionally, the majority of Det. Swinton’s cases involved child-victims of

sexual abuse. Of those incidents, over ninety percent of the child disclosures were delayed. Det.



                                                 22
Swinton drew a conclusion from her experiences and trainings when she testified that delayed

disclosures were common. We permit experts to “draw a conclusion from a set of observations

based on extensive and specialized experience.” Wright, 562 S.W.3d at 321 (quoting Kumho

Tire Co., 526 U.S. at 156).

       We note that Suttles similarly challenges the admissibility of Det. Swinton’s testimony as

unreliable, offering the same criticism she has of Harper’s testimony—that Det. Swinton’s

statements were unreliable due to her inability to pinpoint specific numbers regarding the ages

and case-types she encountered. We find this contention unpersuasive for the same reasons we

rejected Suttles’s challenge to Harper’s testimony. Suttles’s desire to have Det. Swinton recall

select data components from her extensive investigative experiences did not undermine the

reliability requirements for allowing Det. Swinton’s testimony. However, as with Harper’s

delayed-disclosures testimony, Det. Swinton’s inability to provide precise data components goes

to the weight of her testimony, and provided Suttles the opportunity to challenge Det. Swinton’s

credibility to the jury. See Pickens, 332 S.W.3d at 321.

       Given our holding of delayed-disclosures testimony as generally reliable, when combined

with Det. Swinton’s experiences and personal observations and the recognition of delayed-

disclosures evidence in other jurisdictions, we are not persuaded that Det. Swinton’s testimony

lacked reliability. In conclusion, the trial court did not abuse its discretion in determining that

Det. Swinton’s delayed-disclosures testimony was admissible under Section 490.065. See Zink,
181 S.W.3d at 72–73. Therefore, we deny Point Two.

II.    Point Three—Hallucination Evidence

       In her final point on appeal, Suttles focuses on the exclusion of evidence regarding the

circumstances surrounding J.J.’s hallucinations. In particular, Suttles argues the trial court

limited her defense by precluding her from presenting evidence that J.J. fabricated or
                                                  23
hallucinated the specific allegations made against her. In particular, Suttles challenges the

exclusion of evidence surrounding J.J.’s 2017 disclosure of the abuse and evidence of J.J.’s

hallucinations instructing him to commit burglaries.

       As we noted in our standard of review, we afford the trial court broad discretion in

evaluating the admissibility of evidence. See Zink, 181 S.W.3d at 72. Evidence must be both

logically and legally relevant to be admissible. Anderson, 76 S.W.3d at 276. “Evidence is

logically relevant if it tends to make the existence of a material fact more or less probable.” Id.

Witness credibility is always logically relevant. State v. Contreras-Cornejo, 526 S.W.3d 146,

155 (Mo. App. W.D. 2017) (internal quotations omitted) (“A witness may be cross-examined

about specific instances of his or her own conduct that speak to his or her character for truth and

veracity, even if the issue is not material to the substantive issues in the case. Such testimony

may, however, be limited by the court if it is more prejudicial than probative.”). “Legal

relevance weighs the probative value of the evidence against its costs—unfair prejudice,

confusion of the issues, misleading the jury, undue delay, waste of time, or cumulativeness.”

Anderson, 76 S.W.3d at 276. Evidence of a crime victim’s character is legally relevant only in

limited circumstances. State v. Ramsdell, 570 S.W.3d 664, 668 (Mo. App. E.D. 2019) (internal

quotations omitted). The crime victim’s character may be relevant for impeaching the victim

acting as a witness: “[t]he most common methods of impeaching a witness involve the admission

of evidence regarding the following: the witness’s incapacity or ability to perceive or remember;

prior convictions; bias, interest, or prejudice; prior inconsistent statements of the witness; and the

witness’s reputation for truthfulness and veracity.” Id. However, the trial court may limit the

admission of character evidence if the prejudicial value of the evidence outweighs its probative

value. Id.



                                                 24
       Here, J.J.’s credibility was vigorously challenged throughout the trial. The record aptly

shows that both the State and Suttles questioned J.J. in front of the jury regarding his allegations

of abuse, the details surrounding the sexual-abuse incident, and J.J.’s mental health. Through

this questioning, J.J. admitted that he experienced both auditory and visual hallucinations and

was hospitalized for these hallucinations in 2017. J.J. also testified that both female and male

voices would command him to act in certain ways. The trial court did not allow evidence that

J.J.’s hallucination led him to break into people’s garages or houses.

        We are not persuaded that the offer of proof made by Suttles at trial was sufficient to

show that continued questioning about J.J.’s hallucinations was sufficiently probative of J.J.’s

credibility. See Anderson, 76 S.W.3d at 276. The offer of proof included J.J.’s admission that

on occasion he had auditory hallucinations that directed him to harm others and enter into

people’s houses and/or garages; Suttles offer of proof provided no detail beyond J.J.’s

acknowledgement of the occurrence of these hallucinations. The record suggests that evidence

of J.J.’s hallucinations telling him to break into someone’s house or garage was cumulative of

the mental health evidence already presented to the jury. See St. Louis Univ. v. Geary, 321
S.W.3d 282, 292 (Mo. banc 2009) (internal citation omitted) (“Cumulative evidence is additional

evidence that reiterates the same point.”); State v. Green, 603 S.W.2d 50, 51 (Mo. App. E.D.

1980) (same). Further, although Suttles claims she was unable to properly present details about

J.J.’s hallucinations surrounding the circumstances of his 2017 disclosure, Suttles did not specify

what additional facts she sought to present through such evidence. Suttles’s offer of proof did

not provide any details that were relevant and not already admitted before the jury other than

evidence of J.J.’s juvenile criminal history. The record does not suggest the trial court excluded

any evidence that was not cumulative of the evidence already admitted at trial.



                                                 25
       Suttles’s offer of proof regarding J.J.’s hallucinations was not only cumulative, but also

was unfairly prejudicial because the probative value of such evidence was outweighed by its

prejudicial effect. See Green, 603 S.W.2d at 52 (“Even if evidence is cumulative, that alone is

not sufficient to exclude its admission.”). Such evidence would play to the basic fears and

concerns of jurors for community safety without furthering their ability to assess the credibility

of J.J.’s allegations against Suttles. Evidence of J.J.’s hallucinations, hospitalization, and effects

of the hallucinations had already been admitted and witnesses were questioned extensively by

both the State and Suttles. Admitting further evidence of hallucinations contributing to J.J.’s

commission of a crime presented a significant danger that the jury could become unfairly

prejudiced against J.J. See Ramsdell, 570 S.W.3d at 669 (internal quotations omitted) (“[T]he

credibility of a witness in a criminal case cannot be impeached by showing that his or her

reputation for morality is bad, but such an attack must be addressed directly to his or her

reputation for truth and veracity.”); State v. Clark, 747 S.W.2d 197, 200 (Mo. App. E.D. 1988)

(“Only in very limited circumstances is evidence of the character of a crime victim relevant and

admissible.”). The record before us does not suggest that the trial court abused its discretion in

sustaining the State’s objection to Suttles’s questions regarding J.J.’s hallucination. Point Three

is denied.

                                             Conclusion

       The judgment of the trial court is affirmed.



                                               _____________________________________
                                               KURT S. ODENWALD, Presiding Judge

Gary M. Gaertner, Jr., J., concurs.
Colleen Dolan, J., concurs.



                                                  26